UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4961



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOSEPH DOUGLAS WEBB, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:05-cr-00972)


Submitted:   March 22, 2007                 Decided:   March 28, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph Douglas Webb, Jr., pled guilty to being a felon in

possession of a firearm.       He was sentenced to thirty-seven months

in prison.    On appeal, Webb’s attorney has filed an Anders* brief,

stating that there are no meritorious issues for appeal, but

questioning whether Webb’s sentence was reasonable.          Although Webb

was informed of his right to file a pro se supplemental brief, he

has not done so.

             Before determining a sentence, the district court is

required to calculate and consider the appropriate guideline range,

as well as the factors set forth in 18 U.S.C. § 3553(a) (2000).

United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).              We

will affirm a sentence if it is both reasonable and within the

statutorily prescribed range.      Id. at 546-47.       Here, the district

court calculated a guideline range of 37-46 months, to which Webb

had no objection.      The court then heard from counsel, Webb, and

Webb’s   fiancee   regarding    Webb’s   success   in   school,   his   work

history, his drug problems, and his family responsibilities. After

stating that it had considered the guideline range and the relevant

statutory sentencing factors, the district court imposed a sentence

well below the statutory maximum and at the bottom of the guideline

range.   We find that the sentence was reasonable.




     *
      Anders v. California, 386 U.S. 738 (1967).

                                   - 2 -
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Webb’s conviction and sentence.             This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -